Citation Nr: 0636081	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-12 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to 
November 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision by the RO in 
Columbia, South Carolina, which denied service connection for 
residuals of a head injury. 

This case was previously before the Board in February 2005, 
at which time the Board remanded it to the RO (via the 
Appeals Management Center (AMC)) for further development and 
consideration.  Regrettably, still further development 
is required, so the Board is again remanding this case.


REMAND

The prior remand, in part, was to obtain a medical nexus 
opinion indicating whether it is at least as likely as not 
the veteran has residuals of a head injury sustained during 
service, in a motor vehicle accident (MVA) in January 1978 or 
from a cerebral concussion in December 1978.

The veteran had the requested VA examination in August 2005, 
and the designated VA physician concluded in a September 2005 
addendum - based on a review of the records in the claims 
file, history taken, and objective physical evaluation, that 
it is at least as likely as not the veteran suffers from many 
residuals of his head injury sustained in service.  This VA 
physician also said, however, the veteran had no neurological 
dysfunction, had a low normal mini-mental examination, and 
had peripheral neuropathy from [abusing] alcohol.

To reconcile these conflicting statements, another VA medical 
examination and opinion were obtained in January 2006.  This 
designated VA physician also reviewed the claims file and 
discussed specifically relevant evidence.  And he concluded 
it is less likely than not the veteran suffers from any 
residuals of his head injury in service.  In discussing the 
rationale of the opinion, this doctor explained the veteran 
had a brief hospitalization for his head injury and was found 
to be mentally and cognitively normal at the time of his 
discharge from the military.  Additionally, said this doctor, 
the claims file and CPRS review give some insight into the 
veteran's lifestyle after military service, suggesting that 
any cognitive deficits that he may now have are more likely 
due to years of alcohol abuse and perhaps subsequent injuries 
as well.

Obviously, these doctors came to very different conclusions 
in terms of the cause of the veteran's current impairment - 
although, admittedly, both indicated his history of abusing 
alcohol is also a significant factor.

The veteran's service medical records (SMRs) indicate he was 
treated in January 1978 for a closed head injury sustained in 
a motor vehicle accident.  
An X-ray of his skull, taken in January 1978, revealed 
evidence of a previous fracture of the nasal bone and was 
negative for any additional bony abnormalities.  
Subsequently, in December 1978, he reported that he was hit 
in the head but could not recall the details surrounding the 
incident.  He was treated for a cerebral concussion and a 
scalp laceration, which did not have nerve or artery 
involvement.  His military service ended in October 1979, and 
in a report of medical examination his head was evaluated as 
clinically normal.  In a corresponding report of medical 
history, he mentioned the prior head injury, and the 
physician noted a head injury in December 1978. 

VA outpatient treatment records dated from 1999 to 2003 
reflect continuing complaints of headaches.  The diagnoses 
included headaches with photophobia, head pain, and headaches 
- migraine versus sinus headaches.  A CT scan of the 
veteran's head, performed in January 2003, showed no 
abnormalities of his brain.  There was minimal mucosal 
thickening at a few of the ethmoid air cells, bilaterally, 
but no other findings of any significance.



The veteran should be re-examined, preferably by a different 
VA physician than those who examined and/or commented on the 
merits of his case in August 2005 and January 2006 (in the 
sense of fairness), to obtain a clarifying medical opinion 
reconciling the conflicting ones presently on file.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for another VA 
examination (preferably by a different 
physician than those who commented in 
August 2005 and January 2006) 
to determine whether it is at least as 
likely as not he has residuals of a 
head injury sustained in service, 
either in a January 1978 motor vehicle 
accident and/or from a cerebral 
concussion sustained during service in 
December 1978.  Have the designated 
physician review the claims file for 
the veteran's pertinent medical history 
to assist in making this important 
determination.  This includes a 
complete copy of this remand.  The 
physician should conduct all necessary 
diagnostic testing and evaluation.

This determination should take into 
consideration the veteran's medical, 
occupational, and recreational history 
prior to, during, and since his 
military service, including his history 
of abusing alcohol.  The basis for the 
physician's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  This includes 
consideration of the results of the 
August 2005 VA examination versus the 
January 2006 VA medical opinion.  If an 
opinion resolving these conflicting 
opinions cannot be provided without 
resorting to speculation, please 
indicate this in the report.

2.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

